UNITED STATES OMB APPROVAL SECURITIES AND EXCHANGE COMMISSION OMB Number: 3235-0101 Washington, D.C. 20549 Expires: Estimated average burden FORM 144 hours per response 1.00 NOTICE OF PROPOSED SALE OF SECURITIES SEC USE ONLY PURSUANT TO RULE DOCUMENT SEQUENCE NO. CUSIP NUMBER ATTENTION: Transmit for filing 3 copies of this form concurrently with either placing an order with a broker to execute saleor executing a sale directly with a market maker. 1 (a) NAME OF ISSUER (Please type or print) (b) IRS IDENT. NO. (c) S.E.C. FILE NO WORK LOCATION Karyopharm Therapeutics Inc. 26-3931704 001-36167 1 (d) ADDRESS OF ISSUER STREET CITY STATE ZIP CODE (e) TELEPHONE NO 2 Mercer Road Natick MA AREA CODE NUMBER 975-4820 2 (a) NAME OF PERSON FOR WHOSE ACCOUNT THE SECURITIES ARE TO BE SOLD (b) RELATIONSHIP TO ISSUER (c) ADDRESS STREET CITY STATE ZIP CODE Plio Limited Affiliate Simou Menardou, Ria Court 8, Office 101 Larnaca Cyprus INSTRUCTION:The person filing this notice should contact the issuer to obtain the I.R.S. Identification Number and the S.E.C. File Number. 3 (a) (b) SEC USE ONLY (c) (d) (e) (f) (g) Title of the Name and Address of Each Broker Number of Shares Aggregate Number of Shares Approximate Name of Each Class of Securities To Be Sold Through Whom the Securities are to be Offered or Each Market Maker who is Acquiring the Securities Broker-Dealer File Number or Other Units To Be Sold (See instr. 3(c)) Market Value (See instr. 3(d)) or Other Units Outstanding (See instr. 3(e)) Date of Sale (See instr. 3(f)) (MO. DAY YR.) Securities Exchange (See instr. 3(g)) Common Stock UBS Financial Services 677 Washington Blvd. Stamford, CT 06901 500,000 (1)
